Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1 and 3-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first nanosheet comprises a second semiconductor layer doped with a second dopant of the first conductivity type, and nanosheets other than the first nanosheet, from among the plurality of nanosheets, comprise an undoped third semiconductor layer”. 

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a composition of the compound semiconductor layer in a lowermost nanosheet closest to the fin-type active region from among the plurality of nanosheets is different from a composition of the compound semiconductor layer in ones of the plurality of nanosheets other than the lowermost nanosheet”. 

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “plurality of nanosheets comprises a first 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Changhyun Yi/Primary Examiner, Art Unit 2826